Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.484 Filed 06/03/21 Page 1 of 53




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA

           vs.
                                                 CRIMINAL NO.: 19-20726
 GARY JONES,

           Defendant.                            HON. PAUL D. BORMAN



                        DEFENDANT’S SENTENCING MEMORANDUM

Defendant Gary Jones is scheduled for sentencing before Your Honor on June 10, 2021, pursuant

to his guilty plea to a two count prosecutor’s information charging him with conspiracy to

embezzle union funds & use of a facility of interstate commerce to aid racketeering (Count One)

and conspiracy to defraud the United States (Count Two). As set forth more fully below, the

defense respectfully submits that Jones’s early and complete acceptance of responsibility,

supplemented by the government’s motion pursuant to U.S.S.G. §5K1.1 and the various factors

set forth in 18 U.S.C. §3553(a), support a significant downward departure from the sentencing

guidelines range jointly stipulated by the parties and independently confirmed by the presentence

officer.


1. Background of the Case

As an initial matter defense counsel has reviewed with Jones the commendably thorough

presentence report (“PSR”) issued in this case, and we have no objection to it with the exception

of several changes that were discussed with and agreed to by the government and incorporated in

the addendum. As set forth therein, Jones served as president of the International Union, United

Automobile, Aerospace, and Agricultural Implement Workers of America (“UAW” or “the



LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.485 Filed 06/03/21 Page 2 of 53




Union”) from June 2018 to November 2019 when he voluntarily stepped down from that position.

Before his election as UAW president, Jones served from 2012 on as the Director of Region 5,

which covered UAW members west of the Mississippi River. The criminal conduct to which Jones

pleaded guilty is encompassed by the two charges contained in the information and include: (1)

his approval of the submission of bills to the UAW for annual conferences held by Region 5 that

concealed personal expenses incurred at those events by various UAW officials, including Jones,

referred to generally as the “Master Account” scheme, and (2) his receipt of cash, totaling

approximately $45,000 over the course of several years, from Robinson who submitted duplicate

bills for conference-related expenses that previously had been paid by the UAW. Jones failed to

report the value of the personal expenses he received, as well as the cash on his tax returns for the

relevant years, along with money he improperly diverted from donations contributed by UAW

members ostensibly to defray election expenses. Jones cooperated fully with the government in

determining the resulting tax deficiency, approximately $40,000, and has agreed to make full

payment to the IRS as well as the entry of a forfeiture order and a payment plan for the additional

restitution sought by the government.


Several additional points warrant consideration, none of which we believe will be contested by the

government. First, the conduct encompassed by the charges to which Jones pleaded guilty occurred

primarily before his election as UAW president in 2018. Second, that conduct, in the main,

involved his continuation of practices previously put in place by others and with the knowledge

and acquiescence of other senior UAW officials, including Jim Wells who served as Director of

Region 5 until his death, and in the case of the Master Account scheme, Dennis Williams who was

the UAW’s Secretary Treasurer until his election as UAW President. And third, the total amount

of loss agreed to between the parties includes some expenses that arguably would have been


                                                 2
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.486 Filed 06/03/21 Page 3 of 53




legitimately incurred had they been reported accurately, with the balance of unsupported (and

unreported) personal expenses accruing to the benefit of numerous high-level UAW officials who

received the majority of the proceeds. Rule 11 Plea Agreement, ECF No. 42, Cr. Action. No. 19-

20726), ¶ 22 (E.D. Mich. June 3, 2020).


To be clear, none of this is intended to detract from the seriousness of Jones’s criminal conduct,

and its impact on the Union of which he was a member for his entire adult life. After the

execution of a search warrant at his home in August 2019, Jones voluntarily stepped down as

UAW president in November of that year after successfully leading the Union through a 40 day

strike against General Motors, which was the longest in recent history and resulted in precedent-

setting gains for the UAW members employed by GM and the other two leading automobile

manufacturers whose contract negotiations immediately followed. See G.M. Workers Approve

Contract and End U.A.W. Strike, https://www.nytimes.com/2019/10/25/business/gm-

contract.html.


After leaving his position as UAW president, and in advance of the return of criminal charges,

Jones entered into discussions with the government to resolve its investigation. As the

government is expected to confirm in its sentencing submission, over the ensuing months and

continuing through the present, Jones voluntarily has met or spoken with the government

repeatedly during which he accepted full responsibility for his actions, candidly answered all of

the questions put to him, and shared his encyclopedic knowledge of the Union gained as a result

of his forty plus years of membership. Shortly following the public revelation of Jones’s plea and

cooperation, it was publicly reported that the UAW had agreed to engage the government in a

long overdue effort to reach a mutually acceptable set of procedures that would insure against the

return of the abuses revealed in the wake of the now years-long federal investigation into the

                                                 3
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.487 Filed 06/03/21 Page 4 of 53




Union. See UAW meets with feds to avoid racketeering takeover, oversight,

https://www.detroitnews.com/story/business/autos/2020/06/30/uaw-meets-feds-avert-takeover-

amid-corruption-scandal/3284540001. As the Court of course is aware, those discussions

ultimately resulted in the entry of a court-ordered consent decree that implemented a series of

reform measures. See Consent Decree, ECF No. 10, Civ. Action No. 20-13293 (E.D. Mich. Jan.

29, 2021).


2. Jones’s Personal History

As mentioned earlier, the instant conviction brings to an unfortunate end Jones’s forty-four year

membership in the UAW. In his letter to the Court, Jones summarizes his history in the Union,

which he credits for enabling him to gain a college education for himself as well as his two

daughters. Letter from Gary Jones to the Hon. Paul D. Borman. (Jones’s letter is attached in

Exhibit A with other letters submitted on his behalf in the order in which they are referenced (if

at all) in this submission.)


Jones first joined the Union in 1975, one year after graduating high school, and worked on the

assembly line at the Ford glass plant in Tulsa. Jones later ran for local union office and was

elected trustee after which he was elected for two terms as financial secretary. While working

full-time and raising a young family, Jones also attended college at the University of Tulsa at

night and graduated with a Bachelor of Science degree in Business Administration in 1989. The

following year, Jones was offered and accepted a position in the UAW’s accounting department

and moved to Detroit. He remained there with his wife and their two daughters, Bridget and

Tricia, in a series of positions until 2003 when Wells asked Jones to move to St. Louis to become




                                                 4
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.488 Filed 06/03/21 Page 5 of 53




his assistant. Jones was elected to replace Wells in 2012 after the latter’s unexpected death and

remained in that position until 2018 when Jones was elected president of the UAW.


In her letter to Your Honor, Jones’s wife, Cindy, discusses his life-long involvement in the UAW

and its place in their lives:

        Being a Ford man all his life, he was excited to be a part of the Ford family. It was
        also an instant attraction for him to learn union protocol and he could not learn fast
        enough. His desire to learn more and use what he learned is what lead him to the
        ladder he would climb for the next 45 years.
        In the meantime, we had not just 1 beautiful daughter, but was blessed with a second
        beautiful daughter 3 years later. Gary is a great husband, dad, son and son in law
        always trying to balance a full time job, an occasional part time job, college classes
        (he also attended Tulsa University for 10 years to get his degree) and sometimes a
        too demanding of his time, wife.
                                               ***

        Gary worked hard to climb that ladder on his way to Detroit for our first stint
        from 1990 to 2004 working in many different departments within the UAW.
        While at the same time trying to be on the scene as a parent. He instilled both
        girls to always strive to do their best, to honor and respect those in charge, cherish
        friendship and if they did something stupid to be up front with us. Therefore, we
        had very few bumps in the road and were blessed that both of our girls graduated
        from Michigan State University in 4 years. Our youngest received her Master's
        in Education at Wayne State.
                                               ***
        We spent 14 years in Region 5 where Gary was able to make great progress in
        getting younger adults and more women involved with the UAW, striving at the
        same time to increase all members knowledge of health and safety and all aspects
        of their union. When Gary was elected Director, women and young adults were
        encouraged to get involved with their locals. Gary asked the retirees to once again
        take a more active role and mentor the new members.

Letter (undated) from Cindy Jones to the Hon. Paul D. Borman.


To similar effect, Jones’s younger daughter, Tricia, and her husband, Michael, share their

observations in their letter:




                                                  5
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.489 Filed 06/03/21 Page 6 of 53




        We know he doesn't take the charges lightly, nor the impact on the UAW and our
        family. I have spent my life as part of the UAW family and my immediate family
        made sacrifices so he could work tirelessly and ensure the workers' rights were
        taken care of. While my Dad worked hard to attend every sporting event and family
        celebration, this wasn't always possible because of work, though he would call
        immediately after to find out how things went. We uprooted our family to move to
        Michigan at a critical point in my sister's and my life; she was starting high school
        and myself middle school. Saying goodbye to your childhood friends and working
        to make new friends at this level is terrifying. My parents did everything possible
        to make it a smooth transition, including bringing my sister up early to try out for
        sports and finding coworkers that had children who could show us around. We did
        this so he could serve the UAW further--he and my Mom have since uprooted
        themselves twice more as he continued to serve the UAW. The biggest sacrifice for
        me was when my parents moved from Michigan to Missouri so he could serve
        Region 5 directly. I was already in the next phase of my life with a career and had
        met my future husband and chose to stay. This was extremely hard on all of us,
        however we knew that he was needed and helping Region 5 helped all union
        members and blue collar workers beyond the UAW as well. The words of praise
        sung by members when I met them made these sacrifices feel worthwhile. They'd
        always end talking to me by thanking me for sharing him and "I just can't say thanks
        enough." or "I can't say enough good things about your Dad." These were common
        refrains whenever we would meet anyone under his leadership.”

Letter dated August 1, 2020, from Tricia and Michael Ziegler to the Hon. Paul D. Borman.


Nor does Jones’s family stand alone in their views of Jones’s contributions to the UAW. For

example, Barbara Brady, a 25-year UAW member and Chrysler employee, provides the

following assessment of Jones as a fellow UAW member and officer:

        Missouri lost two Chrysler assembly plants in 2008. Since my job title was Benefits Rep.
        I was kept on to assist the active members with relocation and to retire the members that
        were eligible. I worked out of the Union hall from 2009 until the flood of 2015 which
        destroyed the building and contents. Gary's first reaction was to quickly assist the
        7000 UAW retirees that were left stranded due to the flood. We were in need of a
        place to have meetings and an office to conduct business. He had an office prepared
        for us the next day at the Region. In addition the auditorium was available to all three
        locals affected for their monthly meetings. Along with my relocation came an endless
        parade of retirees and 40 to 50 additional phone calls per day. I knew that I had a
        heavy work load and a robust amount of visiting retirees and felt like this might be a
        disruption to daily activities at the Region. But Gary never made us feel that way. He
        would frequently stop by my office and chat with the retiree, asking questions and
        making them feel welcome. Gary truly cared about people and his actions proved it.
        During summer school and seminars Gary did not retreat after his presentation unlike
        other directors, he socialized with the active members and retirees after the sessions

                                                 6
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.490 Filed 06/03/21 Page 7 of 53




        were over. Christmas parties were open to everyone. While working out of the
        regional office I witnessed prayer before all meals and this may seem trivial but Gary
        came into everyone's office each day to say good morning. His actions made everyone
        feel included.

Letter dated July 25, 2020, from Barbara Brady to Hon. Paul D. Borman.


Ms. Brady’s sentiments are shared by the writers of the other letters submitted on Jones’s behalf,

many of whom, like her, have known him for most of his adult life and speak movingly of his

deep concern for his family and the Union. However, it is the letter submitted by Jones’s older

daughter, Bridget that perhaps best captures the sharp divide between Jones’s history of

exemplary behavior as a husband and parent, an observant Christian and dedicated trade

unionist, and the serious crimes to which he has pleaded guilty.


        I've witnessed my dad doing amazing things for the Union. And I've had on more
        than one occasion, UAW members coming up to me and thanking me for the
        sacrifices that our family made so my dad could do the work he needed to do to for
        the better of the Union. He helped give women a voice when they didn't have one.
        He promoted women into positions of power, not because they were women but
        because they deserved the position. My dad has always been a fair and just man.
        He brought faith back into an organization that lost their way. He made it OK for
        people to speak up and challenge the mindset of "this is how it has always been
        done". Unfortunately, when it came to some of the practices from the previous
        leadership team, my dad didn't challenge them and is paying the ultimate price. My
        dad still had more to do in his position as President of the United Auto Workers.
        There was more work to be done to make the Union something to be proud of again.
        Even if it wasn't going to win him the popular vote, he knew that there were some
        things that needed to be reevaluated and fixed because they were not being done
        right. And, it is with a very heavy heart that I will never see my dad walk in the
        Labor Day parade through downtown Detroit again.


Letter dated July 15, 2020, from Bridget Marino to the Hon. Paul D. Borman.


3. The Sentence

All sentencings of course present their own unique problems in striking an appropriate balance,

but Jones’s, we acknowledge, is particularly difficult given his former high ranking position in the

                                                 7
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.491 Filed 06/03/21 Page 8 of 53




UAW. And while the crimes to which Jones pleaded guilty occurred primarily before his election

as president, they nonetheless have had a profound impact not only on the Union’s storied

reputation but, just as importantly, its members’ trust in their leadership. Ironically, the original

rationale for “burying” the personal expenses incurred during the conferences, which are the single

largest driver of the guidelines calculation, was to avoid political embarrassment to the senior

UAW officials who attended them, a list that comprised virtually all of the Union’s hierarchy. To

this point, there is no serious quarrel that Jones was not the author of the Master Account scheme,

and personally benefited only partially from it.1 Still, ultimately, it is his acquiescence in

perpetuating the Scheme that goes to the failure of his leadership articulated by his daughter

Bridget.


No one is more acutely aware of these facts than Jones who regrets betraying the trust placed in

him by his fellow union members as well as the Union that afforded him and many others the

opportunity to meaningfully provide for their families. But having come to that realization, he has

since done everything he can to remedy the harm he caused. As previously noted, Jones

relinquished office in advance of the return of charges, a step that in the undersigned’s experience

few others in a similar position would have taken voluntarily. Moreover after doing so, Jones

authorized his counsel to initiate discussions with the government and subsequently agreed to meet

with the government during which he freely admitted his involvement and answered all questions




1
  As previously noted, the value of benefits that Jones personally received from the Master Account scheme is
considerably less than the combined amount of personal expenses enjoyed by other attendees. For example, Dennis
Williams, who was the UAW Secretary Treasurer and then President during the same period of time, alone received
benefits totaling $132,517. See Judgment in a Criminal Case, ECF No. 30, Civ. Action No. 20-20382 (E.D. Mich.
May 19, 2021). But nonetheless, his estimated guideline range was 18-24 months. The value of the personal benefits
to Jones is approximately $90,000.

                                                        8
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.492 Filed 06/03/21 Page 9 of 53




put to him honestly. As again the government has confirmed in its sentencing submission, Jones

throughout consistently has declined to minimize his actions or shift blame to others.


As the Court needs no reminder, 18 U.S.C. Section 3553(a) codifies the criteria to be employed

in determining a fair and just sentence formally styled as “sufficient but no greater than

necessary.” Based on several factors set forth in § 3553(a), the Court should vary downward

from the guidelines range. See U.S. v. Grams, 566 F.3d 683, 686-87 (6th Cir. 2009).


As required to do so by statute, the Court’s sentence must be fashioned to avoid unwarranted

disparities in sentencing. To assist the Court in addressing this issue, we have prepared a chart, a

copy of which is annexed as Exhibit B, that lists the defendants charged and sentenced to date in

the overall UAW investigation in this District and, separately, a compilation of reported cases

nationwide involving a violation of 29 U.S.C. § 501(c). A review of both provides ample

precedent for the Court to impose a below guidelines sentence for Jones.


Focusing initially on Robinson and Williams, whose cases are factually intertwined with Jones’s,

the Court imposed jail terms of 12 and 21 months, respectively. Robinson, as is expected will

also be done for Jones, received a 5K1.1 motion from the government, although he concededly

held a somewhat lesser position within Region 5 and cooperated earlier in the investigation.

Williams, in contrast, held a series of high-level positions with the Union, ranging from Director

of Region 4 to Secretary-Treasurer and President, and by any measure personally benefited the

most from the conferences along with an entourage of his cronies. Notably, Williams did not

cooperate with the government, and as the Court will recall from his sentencing, disclaimed

specific knowledge of the Master Account scheme in defiance of the proffered testimony from

several witnesses, including Jones, and, indeed, common sense.


                                                 9
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.493 Filed 06/03/21 Page 10 of 53




The sentences handed down in the other UAW prosecutions are factually distinct and involve

either the payment or receipt of employer funds or kickbacks, neither of which is presented in

Jones’s case. The sentences there range from 66 months in the case of Alphonso Iacobelli, a

former high ranking employee of Fiat/Chrysler, to 60 days in the case of Virdell King, a former

senior UAW official, with the balance of the cases ranging from 12 months and one day to 18

months. Two other defendants, Joseph Ashton and Michael Grimes, were convicted of receiving

kickbacks involving hundreds of thousands of dollars, for steering UAW contracts to a vendor,

and received sentences of 30 and 28 months respectively.


As would be expected, the 501(c) cases nationwide involve disparate facts, rendering them of

questionable use in making a direct comparison to Jones. A review of them shows that the

highest sentence, 78 months, was imposed on defendant Crawley, after conviction at trial. The

balance of the sentences listed range from probation in the case of defendants Holden, Goodrich,

and Romero, to 27 months for defendant Spates, who fled prosecution and after his arrest

pleaded guilty without the benefit of a cooperation agreement.


Two other factors that the Court is required to take into account in determining Jones’s sentence

are of course general and specific deterrence. The latter, we respectfully submit, is inapplicable

here: Jones is 64 years old, retired from the UAW, and barred from membership for life. He has

no prior criminal record and presents no risk of recidivism. The concept of general deterrence is

somewhat more elusive to divine, all the more so given empirical studies that suggest it is of

questionable validity. See National Institute of Justice: Five Things About Deterrence, U.S.

Department of Justice, Office of Justice Programs (May 2016), available at

https://www.ncjrs.gov/pdffiles1/nij/247350.pdf.



                                                10
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.494 Filed 06/03/21 Page 11 of 53




The final but most difficult issue to resolve is the concept of “just punishment” set forth in

§3553(a)(2)(A). As the Court has explicitly noted in other of the related sentencings, the harm

caused to the UAW, measured either in financial terms or the membership’s loss of faith in their

elected leaders, requires imposition of a sentence that adequately takes both into account. Jones,

who credits the Union with enabling him to gain a college education and provide for his family,

keenly appreciates the gravity of the damage to the Union caused by him and others, and while he

cannot do anything to change the past, he has done everything he can to remedy the harm.


As the Court no doubt appreciates, expressions of remorse, many of them doubtlessly sincere, are

frequently voiced by defendants in the run-up to sentencing. But here, Jones’s words are backed

up by his actions, both in resigning from office and initiating plea discussions with the government,

cooperating fully at every stage of the proceedings and agreeing to continue to do so going forward

in the event he is asked. Throughout, he has never attempted to deflect his own responsibility for

perpetuating the culture of casual corruption that is the hallmark of the prosecutions resulting from

the overall UAW investigation. In short, Jones has done everything he can to atone for the dishonor

he has brought to his family and the UAW. And we respectfully submit it is the combination of

those qualities that sets Jones apart from the other defendants sentenced to date.


    4. Conclusion

For the reasons set forth above and in the government’s sentencing submissions, the defense

respectfully submits that ample grounds exist to support a significant downward departure from

the stipulated Guidelines range. Furthermore, in the event that the Court chooses to impose a

sentence of incarceration, we respectfully request that Your Honor recommend to the Bureau of

Prisons that Jones be housed at the Federal Prison Camp in Seagoville, Texas, because of its



                                                 11
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.495 Filed 06/03/21 Page 12 of 53




proximity to his wife, Cindy, and allow Jones to surrender directly to the institution 90 days from

the date that sentence is imposed.



                                                             Respectfully Submitted,


                                                             _____/s/______________
                                                             J. Bruce Maffeo, Esq.
                                                             Cozen O’Connor
                                                             3 WTC, 175 Greenwich St., 55th Fl.
                                                             New York, NY 10007
                                                             jbmaffeo@cozen.com
                                                             (212) 883-4951



Dated: June 3, 2021




                                                12
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.496 Filed 06/03/21 Page 13 of 53




                                CERTIFICATE OF SERVICE


I hereby certify that on June 3, 2021, I electronically filed the foregoing document with the Clerk

of the Court using the ECF system, which will send notification of such filing to the following:


                                   Counsel for the Government


                                                             /s/ J. Bruce Maffeo____
                                                             J. Bruce Maffeo, Esq.

Dated: June 3, 2021




                                                13
LEGAL\52546103\1
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.497 Filed 06/03/21 Page 14 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.498 Filed 06/03/21 Page 15 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.499 Filed 06/03/21 Page 16 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.500 Filed 06/03/21 Page 17 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.501 Filed 06/03/21 Page 18 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.502 Filed 06/03/21 Page 19 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.503 Filed 06/03/21 Page 20 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.504 Filed 06/03/21 Page 21 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.505 Filed 06/03/21 Page 22 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.506 Filed 06/03/21 Page 23 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.507 Filed 06/03/21 Page 24 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.508 Filed 06/03/21 Page 25 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.509 Filed 06/03/21 Page 26 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.510 Filed 06/03/21 Page 27 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.511 Filed 06/03/21 Page 28 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.512 Filed 06/03/21 Page 29 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.513 Filed 06/03/21 Page 30 of 53
   Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.514 Filed 06/03/21 Page 31 of 53


                                                                            Fred Dorrell




                                              August 1, 2020


The Honorable Paul Borman
United States District Judge
Eastern District of Michigan

RE: Gary R. Jones

Dear Your Honor Borman,

I am writing on behalf of Gary Jones. I am familiar with the charges against Gary Jones as well as the
seriousness and implications of those charges, however I am not familiar with the circumstances
surrounding them nor do I have any personal knowledge of the events attributing to those charges. I
have known Mr. Jones the greater part of my life as I have been friends Gary for over forty years. It
would be impossible to capture all my stories, observations, and experiences with Gary in a brief letter so
I will do my best to summarize the character and kind of person I know Gary to be.
Gary and I met while working at the Tulsa Glass Plant in 1975. I hired on in October 1974 and Gary hired
on in December 1975. Gary was 19 and I was 21. Gary and I basically grew up together while working at
the Tulsa Glass Plant. In May of 1983 Gary and I, along with two other co-workers, decided to run as a
team for a Local Union office. I ran for President and Gary ran for Financial Secretary, respectively and
both he and I were elected. Gary worked full time as a Float Control Operator while performing his Financial
Secretary responsibilities and also attended college at the University of Tulsa. In addition, and more
importantly, he was a dedicated husband and father to two young girls, Tricia, and Bridget. Regardless of
how busy he was with school and work Gary always made time for his family.
Gary and I served in office together for six (6) years and became very close friends. If I ever needed
something done, he would be there to get it done, regardless of the time of day. I remember many times
he would come to the Local Union Hall to prepare for a meeting late at night because he had to make sure
he could put his girls to bed. He would do the work he needed to do and then return home and complete
his schoolwork. In 1989 Gary was overwhelmingly re-elected for a third term and shortly thereafter was
appointed as the Insurance Administrator for the International Union. I feel like I was instrumental in his
appointment but all I did was attest to his hard work and dedication to his family, his Local Union
Responsibilities, and his work.
As Gary worked his way up through the ranks of the UAW he never forgot where he came from. I contribute
his success to the support of his family and close friends. The Gary Jones I know is a man of integrity,
character, and courage who has always been a good listener with a genuine respect for others. His passion,
caring attitude, and determination to help others always stood out. When it came fulfilling his
responsibilities Gary was always a passionate, caring individual, determined to fulfill his obligations. He
was also the type of person that would not hesitate to tell people what they needed to hear and not what
they may want to hear.
Gary would always take time to return calls/text and with a genuineness. He never lost sight of his friends
and where he came from. Over the forty years of our friendship, there are so many stories and examples
   Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.515 Filed 06/03/21 Page 32 of 53


of his character I could share. Regardless of his rank, position or class, Gary was always remained true
to his friends. Gary and I kept in touch on a regular basis. I would call or text him and or he would call
or text me if he had not heard from me. Our conversations were not about business or organizations but
about family and friends that we both had worked with in Tulsa. We would always joke or tease each
other about something and there was always mutual respect.
In September 2018, I lost my youngest son, Jamie. Gary was recently elected UAW President and when
he heard the news, he called me to check on me to see how I was doing and if there was anything I
needed, or anything he could do. He asked me to let him know when the funeral was. I took that to mean
when and where to send flowers. Shortly after my son’s funeral Gary called and apologized for not being
able to attend my son’s funeral and explained that the challenges of taking office and preparing for
negotiations, prevented him from being able to attend the funeral in person. Even as the UAW
International President in the middle of a very tedious time he took time out of his busy schedule to
support me in any way he could, even if he couldn’t attend my son’s funeral. This is the type of person
Gary is.
In closing, I know Gary and how he not only values his family, but he values others. Gary is a man of
character and integrity whom I support, regardless of what others may say because I know Gary. I
appreciate your taking time to read my letter.
Regards,




Fred Dorrell
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.516 Filed 06/03/21 Page 33 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.517 Filed 06/03/21 Page 34 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.518 Filed 06/03/21 Page 35 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.519 Filed 06/03/21 Page 36 of 53
  Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.520 Filed 06/03/21 Page 37 of 53


July 27, 2020
Honorable Paul Borman
United States District Judge
Eastern District of Michigan


RE: Gary Jones


Dear Honorable Judge Borman:


My name is Paul E. Nichols, Sr. I serve as the UAW Retiree Chaplain of Region 5/8, Local 1895, Tulsa
Ford Glass Plant, Tulsa, Oklahoma. I was employed at the Tulsa Glass Plant until I retired in 2005 after
30 years of employment. While employed, I was the Senior Chaplain of Local 1895 and, after I retired, I
have continued as Retiree Chaplain. I have been a UAW Chaplain for 30 years, and served as the Chairman
of the UAW International Chaplaincy Program from 2004 until I retired. Since then, I have continued to
be active in the UAW International Chaplaincy Program.
I am writing in behalf of Gary Jones, who I have known for 45 years. I first meet Gary in 1975 when he
hired in at the Tulsa Ford Glass Plant, in Tulsa, OK. and was a co-worker with me packing glass. I knew
Gary when he was voted by the Tulsa Ford Glass UAW members to be the Secretary Treasurer of our
Local; which position and duties he conducted with great honesty and integrity. Our friendship continued
as he became the UAW Region 5 Director and, ultimately, moved to Detroit to work in the UAW
International and, in time, became the UAW International President. I continued to see him several times
throughout the years when I attended UAW International functions.
During the years that I have known Gary, I have always known him to be of highest moral and ethical
character. I have never witnessed any negative issues or concerns regarding his honesty, morals or
integrity. Gary continued to earn my respect over the years as I not only saw first-hand his high level of
work ethic and dependability but also his sincere caring and dedication for the UAW Members he
represented. In particular, Gary always made himself available to me, as a UAW Chaplain, and gave me
significant support whenever I needed any help or had any questions that needed to be answered. It has
been my pleasure to have worked with Gary over the years and to continue to have him as a loyal, respected
and valued friend.
I understand the nature of the crime Gary has pled to and that he has expressed a deep sense of remorse in
making such a serious mistake. It is my sincere hope that the Court takes this letter into consideration at
the time of sentencing. Despite the current case, I continue to believe Gary Jones to be an honorable man
who is solid in his Faith, a devoted husband and father and an asset to society and any organization.
Sincerely,


Paul E. Nichols, Sr. UAW Retiree Chaplain
Region 5/8, Local 1895
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.521 Filed 06/03/21 Page 38 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.522 Filed 06/03/21 Page 39 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.523 Filed 06/03/21 Page 40 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.524 Filed 06/03/21 Page 41 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.525 Filed 06/03/21 Page 42 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.526 Filed 06/03/21 Page 43 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.527 Filed 06/03/21 Page 44 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.528 Filed 06/03/21 Page 45 of 53
Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.529 Filed 06/03/21 Page 46 of 53
                 Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.530 Filed 06/03/21 Page 47 of 53




Case                             Sentence Imposed                                       Factual Summary

UAW Prosecutions Before this
Court

U.S. v. Williams, Cr. No. 20-    21 months after guilty plea to conspiracy to           Defendant held a series of high-level
20382                            embezzle union funds.                                  positions in UAW (Director of Region 4,
                                                                                        Secretary-Treasurer, President). He did
                                 Restitution: $147,976                                  not cooperate with the government. He
                                                                                        also disclaimed specific knowledge of the
                                 Forfeiture: Golf items                                 Master Account scheme.
                                 Fine: $10,000

U.S. v. Robinson, Cr. No. 19-    12 months after guilty plea to conspiracy to           Defendant held a lower position in Region
20726                            embezzle union funds and to defraud the U.S.           5. Government filed 5K1.1 motion for
                                                                                        early cooperation.
                                 Restitution: $342,000

                                 Forfeiture: Golf items

                                 Fine: $0

U.S. v. Iacobelli, Cr. No. 17-   66 months after initial guilty plea to conspiracy to   This defendant was the former Fiat
20406                            violate the Labor Management Relations Act and         Chrysler Automobiles (FCA) vice
                                 for subscribing a false tax return. Subsequently       president for employee relations. He pled
                                 reduced to 48 months after government moved for        guilty in a scheme to illegally deliver over
                                 reduction of sentence.                                 $1.5 million in prohibited payments and
                                                                                        things of value to high-level UAW
                                 Restitution: $835,523                                  officials.
                                 Forfeiture: Mont Blanc pens: $354,000

                                 Fine: $10,000
               Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.531 Filed 06/03/21 Page 48 of 53




Case                              Sentence Imposed                                     Factual Summary

U.S. v. Durden, Cr. No. 17-       15 months after guilty plea to conspiracy to defraud Defendant was a former FCA financial
20406                             the U.S. and failure to file a tax return. Reduced to analyst who helped conceal unlawful
                                  8 months after defense motion for recommendation payments made to UAW officials.
                                  of home confinement.

                                  Restitution: $8,811.16

                                  Forfeiture: None

                                  Fine: $0

U.S. v. Brown, Cr. No. 17-20406   12 months and one day after guilty plea to           Defendant was the former director of
                                  providing misleading and incomplete information      FCA’s employee relations department.
                                  to a federal grand jury. Reduced subsequently to 6   He knew about payments made to high-
                                  months.                                              level UAW officials.

                                  Restitution: N/A

                                  Forfeiture: None

                                  Fine: $10,000

U.S. v. King, Cr. No. 17-20406    60 days after pleading guilty one count of           This defendant was a former senior UAW
                                  conspiracy to violate the Labor Management           official who took bribes from FCA
                                  Relations Act. Sentence subsequently reduced to      representatives. The government filed a
                                  one day time served.                                 5K1.1 motion.

                                  Restitution: $0

                                  Forfeiture: None

                                  Fine: $5,500


                                             2
                Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.532 Filed 06/03/21 Page 49 of 53




Case                           Sentence Imposed                                   Factual Summary

U.S. v. Mickens, Cr. No. 17-   12 months and one day after pleading guilty to     This defendant was a former senior UAW
20406                          conspiracy to violate the Labor Management         official. He received thousands in bribes
                               Relations Act. Reduced to 8 months.                from FCA and helped facilitate other
                                                                                  bribes, including to UAW vice president
                               Restitution: $0                                    General Holiefield, and his widow.
                                                                                  Government filed a 5K1.1 motion.
                               Forfeiture: None

                               Fine: $10,000

U.S. v. Johnson, Cr. No. 17-   12 months and one day after pleading guilty to     This defendant is a former senior UAW
20406                          conspiracy to violate the Labor Management         official. She received thousands in bribes
                               Relations Act. Reduced to 5 months.                from FCA and helped facilitate other
                                                                                  bribes to high ranking UAW officials.
                               Restitution: $0

                               Forfeiture: None

                               Fine: $10,000

U.S. v. Morgan, Cr. No. 17-    18 months after pleading guilty to tax fraud.      This defendant is the widow of former
20406                          Defendant ordered to halfway house after defense   UAW vice president General Holiefield.
                               motion.

                               Restitution: $190,747

                               Forfeiture: $109,984.32

                               Fine: $25,000




                                          3
                Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.533 Filed 06/03/21 Page 50 of 53




Case                               Sentence Imposed                                    Factual Summary

U.S. v. Jewell, Cr. No. 19-20146   15 months after pleading guilty to conspiracy to    This defendant is a former UAW vice
                                   defraud the United States.                          president who accepted unlawful
                                                                                       payments from Fiat representatives.
                                   Restitution: N/A

                                   Forfeiture: None

                                   Fine: $0

Other UAW Prosecutions

U.S. v. Ashton, Cr. No. 19-20738 30 months after pleading guilty to conspiracy to      The former vice president of UAW and
                                 commit honest services wire fraud and conspiracy      ex-GM board member, who steered an
                                 to commit money laundering.                           almost $4 million watch contract to a
                                                                                       friend, in exchange for a $250,000
                                   Restitution: N/A                                    kickback.
                                   Forfeiture: $250,000

                                   Fine: $0

U.S. v. Grimes, Cr. No. 19-        28 months after pleading guilty to conspiracy to    The co-conspirator of Ashton, in the
20520                              commit honest services wire fraud and conspiracy    above case. He was a former high-level
                                   to commit money laundering.                         official in UAW’s GM department. He
                                                                                       took $1.5 million in bribes and kickbacks
                                   Restitution: N/A                                    from UAW vendors and contractors.
                                   Forfeiture: $1,509,000; additional personal items
                                   (cars, boat, etc.)

                                   Fine: $0



                                              4
               Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.534 Filed 06/03/21 Page 51 of 53




Case                               Sentence Imposed                                     Factual Summary

Representative 501 (c) cases

U.S. v. Goodrich, 2008 WL          2-year probation. Defendant pled guilty to 29
398950 (S.D. Fla. 2008)            U.S.C. §§ 439, 501(c) violations.

                                   Restitution: N/A

                                   Forfeiture: N/A

                                   Fine: $1,000 fine.

U.S. v. Holden, 2007 WL            2-year probation and 180 day home confinement        As treasurer of a union local, defendant
1712754 (E.D. Mich. 2007)          after pleading guilty to violation of 29 U.S.C.      issued unauthorized checks to make
                                   §501(c).                                             impermissible purchases and ATM
                                                                                        withdrawals. She had no prior criminal
                                   Restitution: $74,090.09                              history.
                                   Forfeiture: N/A

                                   Fine: $0

U.S. v. Decker, 370 F. App’x       Imposition of 10 months for violation of 29 U.S.C.   As treasurer, appellant had sole
671 (6th Cir. 2010)                § 501(c) affirmed.                                   responsibility over his union's credit card,
                                                                                        which he misappropriated to make
                                   Restitution: $5,684.05                               personal purchases. To cover up his
                                                                                        scheme, he also falsified records.
                                   Forfeiture: N/A

                                   Fine: $0

U.S. v. Dorrier, 89 F. App’x 794   Affirmed imposition of 12 months and one day         As part of his union duties, defendant
(3d Cir. 2004)                     after guilty plea of embezzlement of union funds,    filed false picket vouchers, improperly
                                   uttering and possessing forged securities, and       deposited funds into his personal

                                              5
               Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.535 Filed 06/03/21 Page 52 of 53




Case                               Sentence Imposed                                      Factual Summary

                                   corrupt interference with the administration of the   accounts, and used other social security
                                   tax laws.                                             numbers to avoid paying taxes.
                                                                                         Defendant had no prior criminal history.
                                   Restitution: $56,195

                                   Forfeiture: N/A

                                   Fine: N/A

U.S. v. Spates, 162 F. App’x 592   Affirmed sentence of 27 months after guilty plea      Defendant was the president of a labor
(6th Cir. 2006)                    for embezzling union funds under 29 U.S.C. § 501,     union; he embezzled funds, purchased
                                   and making a false statement, 18 U.S.C. §§ 1001,      personal items with the union credit card,
                                   1002.                                                 filed false financial reports, and fled the
                                                                                         state.
                                   Restitution: $20,655.21

                                   Forfeiture: N/A

                                   Fine: N/A

U.S. v. Cloud, 194 F. App’x 255    Affirmed revocation of probation and imposition of
(5th Cir. 2006)                    24 months after conviction for embezzlement under
                                   29 U.S.C. § 501(c).

                                   Restitution: N/A

                                   Forfeiture: N/A

                                   Fine: $2,000




                                               6
               Case 2:19-cr-20726-PDB-RSW ECF No. 71, PageID.536 Filed 06/03/21 Page 53 of 53




Case                             Sentence Imposed                                     Factual Summary

U.S. v. Martin, 2009 WL 928631 Sentence of 24 months after guilty plea to theft       Defendant was the business manager of a
(D. Minn. 2009)                under 29 U.S.C. § 501, and mail fraud.                 union for 5 years, but misappropriated
                                                                                      union funds. Defendant sought to destroy
                                 Restitution: $43,323                                 evidence and backdate checks to conceal
                                                                                      his activity.
                                 Forfeiture: N/A

                                 Fine: $5,000

U.S. v. Crawley, 533 F.3d 349    Affirmed a sentence of 78 months after a jury        Appellant was the former president of the
(5th Cir. 2008)                  convicted defendant on four counts of mail fraud,    union local, and conducted voter fraud so
                                 embezzlement in violation of 29 U.S.C. § 501(c),     he could win the office elections. In his
                                 and making a false entry in records, 29 U.S.C. §     position, he also received kickbacks.
                                 429(c).

                                 Restitution: $121,478.86

                                 Forfeiture: N/A

                                 Fine: Waived

U.S. v. Evelyn Romero, Cr. No.   2-year probation after guilty plea for conspiracy,   Former president of United Industrial
15-007 (C.D. Cal.)               embezzlement and theft pursuant to 29 U.S.C. §       Services Workers of America Local 101
                                 501(c), and prohibition on persons holding office.   who embezzled union funds to pay
                                                                                      personal and union-related legal fees.
                                 Restitution: $316,501.98

                                 Forfeiture: N/A

                                 Fine: Waived




                                            7
